     Case 2:21-mj-00203 Document 8 Filed on 02/17/21 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS


United States of America

versus                                                Case Number: 2:21−mj−00203

Misty Dawn Nicol



                                Notice of Resetting

A proceeding has been reset in this case as to Misty Dawn Nicol as set forth below.

BEFORE:
Magistrate Judge Jason B Libby
PLACE:


United States Courthouse
1133 N. Shoreline Blvd.
Corpus Christi, TX 78401


DATE: 2/18/2021
TIME: 03:16 PM
TYPE OF PROCEEDING: Initial Appearance


Date: February 17, 2021                                      Nathan Ochsner, Clerk
